Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
2.	Amendments filed on 10/20/2021 have been fully considered and are made of record.
	a. Claims 1, 3, 8-9, 16 and 20 have been amended.
	b. Claims 4, 10 and 19 have been cancelled.
Reason for Allowance
3.	Claims 1-3, 5-9, 11-18 and 20 are allowed.

a)	 Applicant amended independent claims 1, 3, 8, 9 and 16 and added limitations of previously objected claims of 4, 10 and overcome rejection. Applicant’s arguments filed on 10/20/2021 have been fully considered and are persuasive. Therefore, rejection sent on Office Action on 05/24/2021 is withdrawn.
claims 1, 3, 8, 9, 14 and 16: 
As to claims 1-2, 5-7 and 11-13 the present invention is direct to a method of manufacturing an integrated circuit, comprising: Independent claim 1 identifies the uniquely distinct features of “instantiating two or more parallel data buses between columns of dies to route data shifted out of the TAP circuits, where the instances of the TAP circuits are connected in a scan chain and are configured to send test data to their adjacent dies, and where the instances of the TAP circuits connected to a first column of dies then send their output data on a first data bus in parallel to the instances of the TAP circuits connected to a second column of dies, which the TAP circuits connected to the second column of dies then send their output data on a second data bus, which both effectively cuts down a length of the scan chain of TAP circuits to save testing time and simplifies keeping track of the output data from the columns of dies”.
As to claims 3 the present invention is direct to a method of manufacturing an integrated circuit, comprising: Independent claim 3 identifies the uniquely distinct features of “creating a wafer with a plurality of dies, where each die contains its own integrated circuit that needs its integrity verified; fabricating test circuitry, including one or multiple instances of test access port (TAP) circuits, located in a margin between one or more dies of the wafer; fabricating on the wafer a first row of test pads and power pads per group of dies on the wafer, where the first row of test pads and power pads is electrically connected and shared among all of the dies in that group, where multiple test pads and multiple power pads connect to multiple instances of the TAP circuits in order to supply operating power as well as testing and/or programming data to verify the integrity of each die in that group of dies”.
As to claim 8 the present invention is direct to a method of manufacturing an integrated circuit,, comprising: Independent claim 8 identifies the uniquely distinct features of “creating a wafer with a plurality of dies, where each die contains its own integrated circuit that needs its integrity verified; fabricating test circuitry, including one or multiple instances of test access port (TAP) circuits, located in a margin between one or more dies of the wafer; fabricating on the wafer a first row of test pads and power pads per group of dies on the wafer, where the first row of test pads and power pads is electrically connected and shared among all of the dies in that group, where multiple test pads and multiple power  pads connect to multiple instances of the TAP circuits in order to supply operating power as well as testing and/or programming data to verify the integrity of each die in that group of dies”.
As to claim 9 the present invention is direct to a method of manufacturing an integrated circuit,, comprising: Independent claim 9 identifies the uniquely distinct features of “creating a wafer with a plurality of dies, where each die contains its own integrated circuit that needs its integrity verified; fabricating test circuitry, including one or multiple instances of test access port (TAP) circuits, located in a margin between one or more dies of the wafer; fabricating on the wafer a first row of test pads and power pads per group of dies on the wafer, where the first row of test pads and power pads is electrically connected and shared among all of the dies in that group, where multiple test pads and multiple power pads connect to multiple instances of the TAP circuits in order to supply operating power as well as testing and/or programming data to verify the integrity of each die in that group of dies”.
As to claims 14-15 the present invention is direct to an apparatus,, comprising: Independent claim 14 identifies the uniquely distinct features of “an integrated circuit with a one-time programmable memory that has no input pads or power input pads, where each die fabricated on a wafer geographically has no test pad or other input pad instantiated on the die itself; and instead, is configured to receive its test signaling and power from a first row of test pads and power pads per group of dies on the wafer during a fabrication and testing process, and where the integrated circuit resulting from the die has an inductive-capacitive circuit to wirelessly receive its operational power during its operation from an external wireless reader because the first row of test pads and power pads were severed off during a die singulation process”.
As to claims 16-18 and 20 the present invention is direct to an apparatus, comprising: Independent claim 16 identifies the uniquely distinct features of “a test access port (TAP) circuit that contains circuitry for both scan data testing and performing programming values in memories on each connected die, as well as contains circuitry for switching modes between scan data testing and performing programming values, where the TAP circuit has a scalable controller to interface with two or more dies on a wafer, and where two or more dies connect to each TAP circuit, where each TAP circuit further contains at least a state machine and counter to individualize the programming information in the embedded memory of each connected die”.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance.





Conclusion

4.	 Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZANNATUL FERDOUS whose telephone number is (571)270-0399. The examiner can normally be reached on Monday Friday 8am-5pm est.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ZANNATUL FERDOUS/ 
Examiner, Art Unit 2867  

                                                                                                                                                                                                  
/CHRISTOPHER P MCANDREW/Primary Examiner, Art Unit 2858